Citation Nr: 0639415	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, characterized as history of spondylolysis, 
L5, with mechanical low back pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
which the RO denied a rating in excess of 10 percent for 
service-connected history of spondylolysis, L5, with 
mechanical low back pain.  In October 1997, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 1998, and the veteran filed a 
substantive appeal in December 1998.

In June 2000, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO granted an increased rating of 20 percent for the 
veteran's history of spondylolysis, L5, with mechanical low 
back pain, effective January 30, 1997 (as reflected in a 
December 2001 supplemental SOC (SSOC)).  Inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In March 2003, the Board undertook additional development of 
the claim under the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect. However, the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in October 2003, the Board 
remanded the matter to the RO for initial consideration of 
the claim in light of the recently developed evidence.  In 
March 2005, the RO denied a rating in excess of 20 percent 
for the veteran's service-connected low back disability, as 
noted in a SSOC dated that same month.

The Board remanded the case in August 2005, for additional 
development of the evidence.  

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran's low back disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, the former diagnostic code for evaluating to 
lumbosacral strain (2002).

In August 2005, the Board remanded to the RO the matter on 
appeal for due process development, to include affording the 
veteran VA neurological and orthopedic examinations to obtain 
medical findings and opinions needed to adjudicate the claim.  
Specifically, it was noted that the previous examination did 
not reflect adequate consideration of functional loss due to 
pain and/or other factors.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2006).  

The Board further noted that while the veteran's low back 
disability historically has been evaluated under the specific 
rating criteria for lumbosacral strain, the current record 
indicated that the veteran's service-connected disability may 
be more appropriately evaluated under the criteria for 
intervertebral disc syndrome (IVDS), based on January 2005 CT 
scan results and a December 2002 physician's impression of 
degenerative atypical reproduction of upper back pain at the 
L5-S1 disc, probably involving some mechanical discogenic 
back.  The neurological examination was to be conducted 
first.  The orthopedic examination was to be conducted 
thereafter, with review of the neurological examination 
findings by the orthopedic examiner.  The Board instructed 
that, in providing the requested orthopedic examination, the 
examiner should offer an opinion as to whether the veteran 
has IVDS, and, if so, whether such represents a progression 
of, or is otherwise associated with, the service-connected 
disability.

A review of the record shows that the veteran was afforded an 
additional VA neurological examination in January 2006, with 
an addendum to that examination also dated in January 2006.  
That examiner indicated that the veteran did not have a 
separately ratable neurological disability related to the 
service-connected chronic musculoskeltal low back pain.  

The RO did not, however, comply with the Board's remand order 
regarding the requested orthopedic examination.  The record 
includes a VA orthopedic examination report dated in January 
2006, which includes only a duplicate report of the previous 
January 2005 orthopedic examination report.  There is a note 
dated in January 2006 at the bottom of the report which 
indicates no follow-up with orthopedics is necessary since 
the orthopedic issues have been addressed as above.  There is 
a addendum dated in June 2006 which gives range of motion of 
the lumbar spine and indicates that the claims file was 
reviewed.  There is no indication that the veteran has been 
afforded a VA orthopedic examination as ordered in the 
Board's August 2005 remand.   

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain an 
orthopedic examination, by a physician, at an appropriate VA 
medical facility, as previously ordered.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, will result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Durham VA 
Medical Center (VAMC), dated from July 1997 to May 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Durham VAMC 
since May 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requests for records 
from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back, since May 2006.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The report of the January 2006 
neurological examination should be made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome that represents a 
progression of, or is otherwise 
associated with, the service-connected 
disability.  If not, the examiner should 
indicate whether it is possible to 
separate IVDS symptoms from those of the 
veteran's service-connected disability.  
If so, or if it is not possible to 
separate IVDS symptoms from service-
connected disability, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

